United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF LABOR, MINE, SAFETY &
HEALTH ADMINISTRATION, Prosperity, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2208
Issued: July 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 7, 2008 appellant filed a timely appeal from the merit decisions of the Office
of Workers’ Compensation Programs’ dated November 7, 2007, February 26 and June 16, 2008,
terminating his compensation and medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.1
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation for wage-loss and medical benefits effective November 7, 2007; and (2) whether

1

The Board notes that, by decision dated November 13, 2007, the Office denied appellant’s claim for
compensation benefits for the period September 10 through 14, 2007. Although the Board has jurisdiction over the
November 13, 2007 decision, appellant, through his representative, has appealed only the decision terminating his
compensation and medical benefits effective November 7, 2007. Therefore, the Board will not address the issue that
was before the Office in its November 13, 2007 decision.

the medical evidence established that appellant had any disability or residuals after
November 30, 2007 causally related to his employment injury.2
FACTUAL HISTORY
On May 1, 2007 appellant, then a 60-year-old safety and health inspector, filed a
traumatic injury claim alleging that he sustained a neck injury while riding on a track-mounted
jeep on April 30, 2007. His claim was accepted for a neck sprain and he was paid compensation
benefits from September 17 through November 6, 2007.
Appellant was treated by Dr. Wladyslaw Bobak, a Board-certified internist. On
August 1, 2007 Dr. Bobak stated that he had sustained a severe work-related cervical spine
injury on April 30, 2007. He indicated that, as a result of the injury, appellant had severely
limited range of motion (ROM) and opined that he was unable to work. Dr. Bobak diagnosed
cervical sprain with radiculopathy.
The Office referred appellant, together with the medical record and a statement of
accepted facts, to Dr. Stephen Bailey, a Board-certified orthopedic surgeon, for a second opinion
examination. It asked Dr. Bailey to render an opinion as to whether he continued to experience
residuals due to his accepted injury and, if so, whether he was disabled as a result of those
residuals.
The record contains an August 7, 2007 report of a computerized tomography scan of the
head. The record also contains a report of an August 7, 2007 electromyogram (EMG) and nerve
conduction study (NCS).
In a September 14, 2007 report, Dr. Bailey described the history of injury and treatment.
He stated that an August 9, 2007 EMG and NCS reflected peripheral polyneuropathy, but no
specific electrophysiological evidence for focal compressive neuropathy or cervical
radiculopathy in the areas evaluated. Dr. Bailey also indicated that a May 10, 2007 magnetic
resonance imaging (MRI) scan of the cervical spine showed no evidence of a herniated disc,
spinal stenosis, spinal cord or thecal sac impingement and no evidence of any trauma to the
cervical spine. The study did show multilevel mild degenerative changes, “but nothing present
that could in [his] opinion explain [appellant’s] symptoms,” which included headache, pain and
numbness in both arms and weakness in his hands. Dr. Bailey’s neurological examination of
both upper extremities revealed reflexes of 1 to 2+ bilaterally. Sensory examination to pin and
light touch was normal in both upper extremities. Manual motor testing is essentially intact.
Palpation of the neck revealed no spasm or tenderness. ROM testing demonstrated restricted
ROM, with 10 degrees of flexion, 25 degrees of extension and less than 20 degrees of tilting and
rotation. Dr. Bailey was unable to explain appellant’s restricted ROM, given the fact that he
observed no muscle spasm and there was no MRI scan evidence of any significant cervical spine
pathology affecting both upper extremities. He stated that he found no objective evidence of

2

On appeal, appellant’s representative states that he has had prior accepted work injuries that bear on the injury in
this case. He requests that the case be remanded for consolidation and further development of the medical evidence
on the issue of causal relationship.

2

impairment or of a cervical sprain. Dr. Bailey opined that appellant was capable of working full
duty as a mine inspector without restrictions.
In a September 20, 2007 report, Dr. Shobha Asthana, a Board-certified neurologist,
diagnosed severe cervical sprain and cervical spasm following an April 30, 2007 work injury.
He stated that it was unclear why appellant’s symptoms persisted so long after the injury.
By letter dated October 2, 2007, the Office issued a notice of proposed termination of
appellant’s compensation and medical benefits. It found that the weight of the medical evidence
was represented by Dr. Bailey’s September 14, 2007 report, which established that appellant’s
accepted condition had resolved and that he was able to return to his date-of-injury job without
restrictions. The Office provided 30 days during which appellant could respond to the notice.
The record contains October 2, 2007 reports of an x-ray and an MRI scan of the cervical
spine. The record also contains physical therapy notes from July 11 to October 31, 2007.
In an October 24, 2007 report, Dr. Bobak stated that he had examined appellant on a
biweekly basis since May 7, 2007. Examination revealed a severe cervical sprain, which
produced a stiff neck; limited ROM; severe muscle spasms; constant headaches; unrelenting pain
radiating to both shoulders; and numbness in the arms and fingers. Dr. Bobak opined that
appellant was totally disabled from work.
By decision dated November 7, 2007, the Office found that the weight of the medical
evidence, encompassed in Dr. Bailey’s report, established that appellant had no residuals from
the accepted condition. Accordingly, it terminated his medical and wage-loss compensation
benefits effective November 7, 2007. The Office stated that Dr. Bailey’s opinion, in light of his
expertise as an orthopedist, was entitled to greater weight than, the opinion of Dr. Bobak, who
was an internal medicine specialist. It also noted that Dr. Bobak had not addressed appellant’s
preexisting cervical condition.
On December 12, 2007 appellant, through his representative, requested reconsideration.
In a January 2, 2008 statement, he indicated that he was totally disabled due to his work-related
injury.
Appellant submitted physical therapy notes from Colony A. Hopkins, DPT, from
October 24 to December 27, 2007. On December 27, 2007 Mr. Hopkins stated that appellant had
full passive ROM, but required restrictions due to pain and muscle tightness in the upper
trapezius.
In a report dated December 10, 2007, Dr. Bobak stated that he had been treating appellant
for a severe cervical sprain with muscle spasms on a biweekly basis since May 7, 2007,
following an April 30, 2007 work-related neck injury. He indicated that appellant was engaged
in ongoing physical therapy and that his therapist noted restrictions on active ROM secondary to
pain and muscle tightness. Dr. Bobak disagreed with Dr. Bailey’s conclusion that the accepted
cervical sprain had resolved. He noted the results of an October 2, 2007 MRI scan, which
revealed abnormal cervical lordosis; multiple-level disc degeneration, which was most prominent
at C5, 6 and 7; significant narrowing of the disc spaces; small posterior osteophytes noted
indenting the thecal sac; and an irregularly contoured left paracentral complex which showed
3

encroachment into the neuroforamina. October 2, 2007 x-rays of the cervical spine revealed disc
space narrowing with marginal spurring at C5 to 7 and degenerative disc disease of the cervical
spine. An August 9, 2007 EMG revealed peripheral polyneuropathy affecting both upper
extremities.
Dr. Bobak addressed the deficiencies in his previous reports identified by the Office in its
November 7, 2007 decision. He stated that appellant was not aware that he had a preexisting
cervical condition and that, although, he experienced several back injuries, which required
treatment over the years and has jammed his head into the mine roof on occasions too numerous
to count, he never required medical treatment for any cervical spine disability. Dr. Bobak
indicated that he continued to experience severe muscle spasms of the neck on palpation and no
movement capabilities. He also noted that appellant was experiencing some numbness in his
arms and fingers. Dr. Bobak stated that his review of diagnostics, his examinations, reports from
physical therapy and the neurologist confirmed that appellant’s accepted condition was ongoing
and that his physical condition, constant headaches and unrelenting pain prevent him from
performing any work. He opined that appellant’s history of repeated trauma to his neck
accounted for his degenerative disc disease and that this preexisting condition was aggravated by
the April 30, 2007 injury. Dr. Bobak suspected that he had cervical radiculopathy, which would
help to explain his slow improvement, severe pain and continuing cervical muscle spasms.
Appellant submitted a January 14, 2008 report from Dr. Mark E. Baratz, a Boardcertified orthopedic surgeon, who diagnosed degenerative joint disease of the cervical spine, with
evidence of cervical radiculopathy. On examination, he had difficulty rotating his head or
bending forward or backward. With side bending, appellant experienced numbness radiating to
his thumbs and fingers. He noted that an August 9, 2007 EMG suggested peripheral
polyneuropathy and an MRI scan showed evidence of arthritis, with changes in cervical lordosis.
The record contains a January 12, 2008 report from Dr. Mark R. Foster, a Board-certified
orthopedic surgeon, who stated that appellant sustained a work-related whiplash injury on
April 30, 2007, while riding through a mine in a rail cart. Startled by a noise, appellant
apparently twisted his head around to see what was going on, when the driver hit his brakes,
causing the neck injury. Dr. Foster’s examination of the cervical spine revealed what he
described as almost no ROM -- 5 to 10 degrees of lateral rotation; 5 degree lateral bend;
extension to about 10 degrees; and flexion to about 15 degrees. He noted that appellant had a
negative Spurlings. Dr. Foster diagnosed cervical sprain with underlying severe cervical
spondylosis and a torn rotator cuff with abduction on the left side of approximately 60 degrees
preexisting the accepted injury. His examination revealed numbness from polyneuropathy,
which he stated was not injury related. Dr. Foster opined that appellant was disabled due to
spasms, severe restrictions in motion and axial pain without radiculopathy. He also opined that
appellant’s underlying chronic degenerative joint disease was exacerbated by the accepted
cervical sprain.
The employing establishment forwarded a copy of Dr. Foster’s January 12, 2008 report to
Dr. Neal L. Presant, a Board-certified family practitioner, for an opinion as to whether appellant
was capable of performing the duties of a mine inspector. Noting that appellant had been “off
work” since suffering a neck injury in April 2007, he stated that Dr. Presant’s examination was
intended to resolve a conflict between his treating physician and the Office’s second opinion

4

physician regarding his ability to work as an inspector. The medical history reflected that he
suffered from chronic severe pain, causing major restrictions on his ability to perform activities
of daily living, let alone perform heavy physical labor. On examination, Dr. Presant found an
extremely limited ROM in the head and neck, consistent with appellant’s medical history.
Noting that the inspector position required continuous physical activity, including walking,
stooping, crawling, climbing ladders and lifting weights up to 50 pounds, he opined that
appellant was permanently “not fit for duty as a Mine Safety and Health Inspector” and
recommended an Office of Personal Management disability retirement if his claim was rejected
by the Office.
By decision dated February 26, 2008, the Office denied modification of its previous
decision, finding that the weight of the medical evidence was encompassed in Dr. Bailey’s
second opinion report. The claims examiner stated that appellant’s treating physicians provided
inaccurate facts as to how the accepted injury occurred; failed to address his preexisting cervical
condition; and did not explain why his cervical sprain and spasms continued for such a long
period of time, when normal sprains are resolved within eight weeks. The Office stated that
appellant had “severe preexisting conditions,” as evidenced by medical reports contained in a
previous claim (File No. xxxxxx874).3
On April 22, 2008 appellant, through his representative, requested reconsideration. He
stated that he was unaware that he had a preexisting cervical spine condition at the time he filed
this claim, because he was previously treated for a lower back condition. Appellant alleged that
he was unable to work due to his April 30, 2007 injury, which exacerbated his neck condition.
In an April 21, 2008 report, Dr. Bobak stated that he had reviewed several accident
reports, which had previously been unavailable to him, including a report of a September 25,
2003 injury of the cervical and lumbar spine. Appellant informed Dr. Bobak that he was not
aware that he was being treated for injury to his cervical spine as a result of that accident.
Diagnostic reports of that injury showed that he suffered from some loss of disc height at C5-6
and C6-7, as well as some degenerative spondylosis; increased activity involving the left side of
the mandible, which represented changes related to periodontal disease and/or trauma; and mild
peripheral neuropathy. On March 5, 2004 Dr. Platto reportedly released him to his regular
inspection duties. Appellant returned to his work and continued to work daily until his twisting
whiplash injury on April 30, 2007. To his knowledge, he never experienced any effects from the
diagnosis of peripheral neuropathy.
Dr. Bobak compared diagnostic studies associated with appellant’s September 25, 2003
cervical spine injury to the May 10 and October 2, 2007 studies. He found no obvious evidence
of any normal progression of his preexisting condition that would explain his current disabling
symptoms. Dr. Bobak reviewed appellant’s treatment history, including Dr. Foster’s January 12,
2008 report, which reflected findings of muscle spasms, severe restricted ROM with axial pain
3

The claims examiner identified and discussed the following reports contained in (File No. xxxxxx874): reports
dated October 27, 30 and December 23, 2003 from Dr. Michael Platto, who reported that appellant had underlying
degenerative joint disease and a right rotator cuff injury; an October 30, 2003 report of a bone imaging examination,
reflecting a preexisting cervical spine condition; and a report from Dr. George C. Schmieler, who indicated that
appellant had pain behavior and symptom magnification.

5

and a cervical strain with underlying severe cervical spondylosis. He opined that appellant’s
preexisting cervical condition was aggravated by his April 30, 2007 twisting whiplash injury
accident. Dr. Bobak stated that appellant was suffering from extremely limited ROM to his head
and neck with severe neck pain, which radiated to his shoulders and experienced continuous,
severe muscle spasms, numbness in his right arm and fingers and a constant headache, with no
ability to concentrate. He further opined that appellant was unable to perform any type of work.
Dr. Bobak opined that his whiplash injury caused the disc at C5-6 and C6-7 to bulge, which in
turn is responsible for constant muscle spasms. He recommended that the previously diagnosed
condition of neck sprain be amended to include the conditions of cervical spondylosis,
degenerative disc disease and bulging disc in the cervical area.
By decision dated June 16, 2008, the Office denied modification of its previous decisions,
on the grounds that the medical evidence was insufficient to demonstrate that appellant was
disabled or had residuals from his work-related injury and that the evidence did not support the
expansion of the claim to include another cervical condition.4
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of proving that the disability has ceased
or lessened in order to justify termination or modification of compensation benefits.5 It may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.6 The Office’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.7
Furthermore, the right to medical benefits for an accepted condition is not limited to the period
of entitlement for disability compensation.8 To terminate authorization for medical treatment,
the Office must establish that appellant no longer has residuals of an employment-related
condition which require further medical treatment.9

4

Although Dr. Bobak recommended that appellant’s previously diagnosed condition of neck sprain be amended
to include the conditions of cervical spondylosis, degenerative disc disease and bulging disc in the cervical area and
the Office stated that the evidence did not support expansion of the claim, the record does not contain a formal
request by appellant or his representative for an expansion of the claim. The Board notes that, on appeal, counsel
requested a new second opinion evaluation on the issue of causal relationship between appellant’s diagnosed
conditions and his work injury. However, the Board cannot consider a request for expansion of the claim for the
first time on appeal.
Appellant submitted additional evidence after the Office’s June 16, 2008 decision; however, the Board cannot
consider such evidence for the first time on appeal. The Board’s review of a case shall be limited to the evidence in
the case record which was before the Office at the time of its final decision. 20 C.F.R. § 10.501.2(c) (2007).
5

See Beverly Grimes, 54 ECAB 543 (2003).

6

Id.

7

James M. Frasher, 53 ECAB 794 (2002).

8

See Beverly Grimes, supra note 5. See also Franklin D. Haislah, 52 ECAB 457 (2001).

9

See Beverly Grimes, supra note 5.

6

Section 8123(a) of the Federal Employees’ Compensation Act provides in pertinent part
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary of Labor shall appoint a third physician who
shall make an examination.10 When there are opposing reports of virtually equal weight and
rationale, the case must be referred to an impartial medical specialist, pursuant to section 8123(a)
of the Act, to resolve the conflict in the medical evidence.11
ANALYSIS -- ISSUE 1
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
compensation and medical benefit as there remains an unresolved conflict in medical opinion
evidence. Therefore, the Office’s decisions terminating those benefits must be reversed.
Appellant’s treating physician opined that he was disabled from any type of work due to
residuals of his accepted cervical sprain. On August 1, 2007 Dr. Bobak diagnosed cervical
sprain with radiculopathy and opined that he had severely limited ROM and was unable to work
as a result of the accepted April 30, 2007 injury. On October 24, 2007 he again opined that
appellant was totally disabled from work due to the accepted injury, noting that he had examined
him on a biweekly basis since May 7, 2007. Examination revealed a severe cervical sprain,
which produced a stiff neck; limited ROM; severe muscle spasms; constant headaches;
unrelenting pain radiating to both shoulders; and numbness in the arms and fingers.
On the other hand, the Office’s second opinion physician found no objective evidence of
impairment or of a cervical sprain. On September 14, 2007 Dr. Bailey opined that appellant was
capable of working full duty as a mine inspector without restrictions. He noted that an August 9,
2007 EMG/NCS reflected peripheral polyneuropathy, but no specific electrophysiological
evidence for focal compressive neuropathy or cervical radiculopathy in the areas evaluated.
Dr. Bailey also indicated that a May 10, 2007 MRI scan showed no evidence of a herniated disc,
spinal stenosis, spinal cord or thecal sac impingement and no evidence of any trauma to the
cervical spine. The study did show multilevel mild degenerative changes, “but nothing present
that could in [his] opinion explain [appellant’s] symptoms,” which included headache, pain and
numbness in both arms and weakness in his hands. Palpation of the neck revealed no spasm or
tenderness and ROM testing demonstrated restricted ROM, with 10 degrees of flexion,
25 degrees of extension and less than 20 degrees of tilting and rotation. Dr. Bailey was unable to
explain appellant’s restricted ROM, given the fact that he observed no muscle spasm and there
was no MRI scan evidence of any significant cervical spine pathology affecting both upper
extremities.
The Board finds that at the time of the termination a conflict existed in the medical
opinion evidence between appellant’s treating physicians, who opined that appellant was
disabled as a result of residuals from his accepted injury, and the Office’s second opinion
examiner, who opined that his accepted condition had resolved. The Office stated that
Dr. Bailey’s opinion, in light of his expertise as an orthopedist, was entitled to greater weight
10

5 U.S.C. § 8123(a).

11

William C. Bush, 40 ECAB 1064, 1075 (1989).

7

than the opinion of Dr. Bobak, who was an internal medicine specialist. Although the Board has
found that the opinions of physicians who have training and knowledge in a specialized medical
field have greater probative value concerning medical questions peculiar to that field than do the
opinions of other physicians,12 no individual factor standing alone necessarily determines the
weight of the medical evidence.13
Dr. Bailey’s expertise as an orthopedist does not automatically trump the opinion of
Dr. Bobak, a Board-certified internist, who treated appellant on a weekly basis following his
accepted injury and whose physical findings were supported by those of Dr. Asthana, Dr. Foster,
and Dr. Baratz. The Office stated that Dr. Bobak did not address appellant’s preexisting cervical
condition. However, in his April 21, 2008 report, Dr. Bobak opined that appellant’s preexisting
cervical condition was aggravated by his April 30, 2007 twisting whiplash injury accident. The
Board notes that Dr. Bailey did not have the benefit of reviewing the reports of the October 2,
2007 x-ray or MRI scan of the cervical spine, thereby diminishing the probative value of his
September 14, 2007 report. On the other hand Dr. Bobak’s more recent report of December 10,
2007 included a discussion of the October 2, 2007 reports, which revealed abnormal results. The
Office also stated that Dr. Bobak failed to explain why appellant’s sprain and spasms were still
present. The record reflects, however, that on December 17, 2007, Dr. Bobak opined that
appellant had cervical radiculopathy, which he stated would explain his slow improvement. The
Board finds that the opposing reports of Dr. Bailey and Dr. Bobak are of virtually equal weight
and rationale. Therefore, the case must be referred to an impartial medical specialist, pursuant to
section 8123(a) of the Act, to resolve the conflict in the medical evidence as to whether appellant
has any residuals from his accepted condition and, if so, whether he was disabled as a result of
those residuals as of November 7, 2007.14
In its June 16, 2008 decision, the Office found that the medical evidence was insufficient
to demonstrate that appellant was disabled or had residuals from his work-related injury. The
Board finds that the Office improperly placed the burden on appellant. Once the Office accepted
appellant’s claim, it had the burden of proving that his disability has ceased or lessened in order
to justify termination or modification of his compensation benefits15 and to establish that he no
longer had residuals of his employment-related condition in order to terminate authorization for
medical treatment.16

12

Mary S. Brock, 40 ECAB 461 (1989).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.4b (October 2005) see Michael S. Mina, 57 ECAB 379 (2006) (in assessing medical evidence, the weight of
such evidence is determined by its reliability, its probative value and its convincing quality; the opportunity for and
thoroughness of examination, the accuracy and completeness of the physician’s knowledge of the facts and medical
history, the care of analysis manifested and the medical rationale expressed in support of the physician’s opinion are
facts, which determine the weight to be given to each individual report).
14

William C. Bush, supra note 11.

15

See Beverly Grimes, supra note 5.

16

Id.

8

CONCLUSION
The Board finds that the Office did not meet its burden of proof to terminate
compensation for wage-loss and medical benefits effective November 7, 2007, as there remains
an unresolved conflict in the medical evidence.17
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 16 and February 26, 2008 and November 7, 2007 are
reversed.
Issued: July 10, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

In light of the Board’s ruling on the first issue, the second issue is moot.

9

